Case: 21-70011     Document: 00516449128          Page: 1     Date Filed: 08/26/2022




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                  August 26, 2022
                                   No. 21-70011
                                                                   Lyle W. Cayce
                                                                        Clerk

   Jaime Piero Cole,

                                                            Petitioner—Appellant,

                                       versus

   Bobby Lumpkin, Director, Texas Department of
   Criminal Justice, Correctional Institutions Division,

                                                            Respondent—Appellee.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                            USDC No. 4:17-cv-940


   Before Stewart, Haynes, and Ho, Circuit Judges.
   Per Curiam:*
          In 2011, a Texas jury convicted Jaime Piero Cole of capital murder and
   sentenced him to death for murdering his estranged wife and 15-year-old
   stepdaughter. After exhausting his state remedies, Cole filed a petition under
   28 U.S.C. § 2254 for a writ of habeas corpus in federal district court raising


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-70011      Document: 00516449128           Page: 2     Date Filed: 08/26/2022




                                     No. 21-70011


   sixteen issues. The state moved for summary judgment on all issues. The
   district court granted summary judgment, denied Cole’s habeas petition, and
   declined to grant Cole a certificate of appealability (“COA”).
          Cole now asks this court to issue a COA on whether his trial counsel
   was ineffective for failing to take three actions: (1) investigate and present
   evidence of the trauma he suffered due to his adoption from Ecuador by an
   American family; (2) investigate and present evidence of his exposure to
   neurotoxins as a child and resulting brain damage; and (3) object to the trial
   court’s statement to venire members that if he were sentenced to death his
   case would receive automatic appellate review. For the reasons that follow,
   we DENY Cole’s request for a COA.
                    I. Facts & Procedural History
          In January 2010, Cole’s wife moved out of their home to an apartment
   in Harris County, taking the couple’s two young sons and her daughter from
   a previous relationship. On February 3, 2010, while his sons were in his
   custody, Cole purchased a pistol. The next day, Cole returned the boys to his
   wife’s apartment. Cole and his wife began arguing inside the apartment. At
   the urging of Cole’s stepdaughter, he and his wife moved their argument
   outside. Once outside, Cole fatally shot his wife with his new pistol. He then
   reentered the apartment and killed his stepdaughter, who had witnessed the
   first murder. While exiting the apartment, Cole aimed his pistol at his wife’s
   nine-year-old niece, who was visiting, but he had fired all his bullets. Cole fled
   with his two-year-old son and was later apprehended at a Walmart in
   Wharton County, where he had purchased ammunition, diapers, and food.
          A grand jury indicted Cole for capital murder under Texas Penal Code
   § 19.03(a)(7)(A) for killing his wife and stepdaughter during the same
   criminal transaction. After a trial, a jury found Cole guilty of capital murder
   as charged in the indictment. The trial court sentenced Cole to death based




                                           2
Case: 21-70011      Document: 00516449128           Page: 3    Date Filed: 08/26/2022




                                     No. 21-70011


   on the jury’s findings that he constituted a continuing threat to society and
   that there were insufficient mitigating circumstances to warrant a life
   sentence. See Tex. Code Crim. Proc. art. 37.071 § 2(b)(1)–(2), (e)(1).
          Cole sought automatic direct review in the Texas Court of Criminal
   Appeals, which affirmed his conviction and sentence. Cole v. State, No. AP-
   76,703, 2014 WL 2807710, at *1 (Tex. Crim. App. June 18, 2014). The
   Supreme Court denied Cole’s petition for certiorari. Cole v. Texas, 135 S. Ct.
   1154 (2015). Meanwhile, Cole filed a state habeas application raising eight
   grounds for relief. The state habeas court denied his application. The Texas
   Court of Criminal Appeals affirmed. Ex Parte Cole, No. WR-84,322-01, 2017
   WL 562725, at *2 (Tex. Crim. App. Feb. 8, 2017). The Supreme Court again
   denied certiorari. Cole v. Texas, 138 S. Ct. 90 (2017).
          Cole timely filed a § 2254 petition for a writ of habeas corpus in federal
   court, which he subsequently amended. The amended petition raised several
   issues that were not litigated in the state habeas proceedings, including issues
   two and three here: whether his trial counsel was ineffective for failing to
   investigate and present evidence of his exposure to neurotoxins, and whether
   his trial counsel was ineffective for failing to object to the trial court’s
   statement regarding automatic review. Accordingly, the district court stayed
   the case to allow Cole to exhaust his state court remedies. The Texas Court
   of Criminal Appeals determined that Cole’s new claims did not satisfy the
   requirements for filing a successive state habeas application and therefore
   dismissed the “application as an abuse of the writ without considering the
   merits of the claims.” Ex parte Cole, No. WR-84,322-02, 2020 WL 1542118,
   at *1 (Tex. Crim. App. Apr. 1, 2020). The district court then lifted the stay,
   and Cole amended his petition again. On the state’s motion for summary
   judgment, the district court denied Cole’s operative petition for federal
   habeas relief and a COA. Cole filed a motion to amend the judgment, which
   the district court denied. Cole now seeks review before this court.



                                          3
Case: 21-70011     Document: 00516449128           Page: 4   Date Filed: 08/26/2022




                                    No. 21-70011


                         II. Standard of Review
          Before receiving a ruling on the merits of his habeas petition, Cole
   must first obtain a COA from this court. 28 U.S.C. § 2253(c)(1). To obtain a
   COA, he must demonstrate “a substantial showing of the denial of a
   constitutional right.” 28 U.S.C. § 2253(c)(2). This is a “threshold question”
   concerning only whether “‘jurists of reason could disagree with the district
   court’s resolution of [the petitioner’s] constitutional claims or that jurists
   could conclude the issues presented are adequate to deserve encouragement
   to proceed further.’” Buck v. Davis, 137 S. Ct. 759, 773 (2017) (quoting
   Miller–El v. Cockrell, 537 U.S. 322, 336 (2003)). In other words, this court
   “‘should limit its examination [at the COA stage] to a threshold inquiry into
   the underlying merit of [the] claims,’ and ask ‘only if the District Court’s
   decision was debatable.’” Id. (quoting Miller–El, 537 U.S. at 327, 348).
          Where the state court reached the merits of the petitioner’s claims,
   “our review is constrained by the deferential standards of review found in the
   Antiterrorism and Effective Death Penalty Act, 28 U.S.C. § 2254
   (‘AEDPA’).” Halprin v. Davis, 911 F.3d 247, 254–55 (5th Cir. 2018). In such
   circumstances, a federal court cannot grant habeas relief unless the state
   court’s decision “was contrary to, or involved an unreasonable application
   of, clearly established Federal law, as determined by the Supreme Court of
   the United States” or “was based on an unreasonable determination of the
   facts in light of the evidence presented in the State court proceeding.” 28
   U.S.C. § 2254(d)(1)–(2). An application of clearly established federal law is
   unreasonable if “the state court’s ruling on the claim . . . was so lacking in
   justification that there was an error well understood and comprehended in
   existing law beyond any possibility for fairminded disagreement.” Halprin,
   911 F.3d at 255 (quotation omitted).




                                          4
Case: 21-70011      Document: 00516449128            Page: 5    Date Filed: 08/26/2022




                                      No. 21-70011


          Thus, to obtain a COA on the state court’s merits rulings, Cole “must
   show that jurists of reason could disagree with the district court’s conclusion
   that the state court’s decision was not an unreasonable application of clearly
   established federal law and was not based upon an unreasonable
   determination of the facts in light of the evidence presented.” Id.
          Where a district court denies a habeas petition on procedural grounds
   without addressing the petition’s merits, the petitioner is entitled to a COA
   if he “shows, at least, that jurists of reason would find it debatable whether
   the petition states a valid claim of the denial of a constitutional right and that
   jurists of reason would find it debatable whether the district court was correct
   in its procedural ruling.” Id. at 254 (quotation omitted). Because this is a
   capital case, we must resolve in Cole’s favor “any doubt as to whether a COA
   should issue.” Escamilla v. Stephens, 749 F.3d 380, 387 (5th Cir. 2014)
   (quoting Pippin v. Dretke, 434 F.3d 782, 787 (5th Cir. 2005)).
                                III. Discussion
          Cole seeks a COA on three issues related to trial counsel’s failure to
   investigate and present evidence of certain mitigating circumstances, and to
   trial counsel’s failure to object to certain comments made by the trial court.
   Cole alleges that, by failing to take these actions, trial counsel violated his
   Sixth Amendment right to effective assistance of counsel. See Strickland v.
   Washington, 466 U.S. 668, 686 (1984). To establish an ineffective assistance
   of counsel claim, Cole must show that (1) “counsel’s performance was
   deficient,” and (2) “the deficient performance prejudiced the defense.” Id.
   at 687. “[C]ounsel is strongly presumed to have rendered adequate
   assistance and made all significant decisions in the exercise of reasonable
   professional judgment.” Id. at 690. The defendant bears the burden to show
   deficient performance. Burt v. Titlow, 571 U.S. 12, 22–23 (2013). To
   demonstrate prejudice, Cole must show “that but for his counsel’s




                                           5
Case: 21-70011      Document: 00516449128           Page: 6   Date Filed: 08/26/2022




                                     No. 21-70011


   deficiency, there is a reasonable probability [he] would have received a
   different sentence.” Porter v. McCollum, 558 U.S. 30, 41 (2009). The
   combination of Strickland and AEDPA leads to “double-deference.” See,
   e.g., Mejia v. Davis, 906 F.3d 307, 317 (5th Cir. 2018). Thus, we must assess
   whether jurists of reason would dispute these issues in light of these
   standards. We address below Cole’s requests for a COA with respect to each
   of his claims.
                               A. Childhood Trauma
          Cole first requests a COA on trial counsel’s failure to investigate and
   present evidence of the trauma he suffered as a child when an American
   family adopted and relocated him from Ecuador, separating him from his
   biological family. Allegedly, trial counsel was deficient for not (1) presenting
   available mitigation evidence from lay witnesses who knew Cole in Ecuador,
   including his biological mother and sister, and from Cole’s adoptive family
   and friends; or (2) obtaining a mental health expert to opine on the
   continuing effects of this trauma.
          The district court rejected this claim, concluding that the state habeas
   court’s decision denying habeas relief was reasonable because “trial counsel
   presented ample evidence to allow jurors to understand that Cole’s adoption
   was difficult for him and that its effects reverberated into his adulthood.”
   The district court added that, rather than rely on expert testimony, “[t]rial
   counsel made a strategic decision to use lay witnesses who knew Cole to
   connect the suffering resulting from his childhood adoption and move from
   his biological mother and native country to his adult despair at his wife’s
   departure.” The district court also agreed with the state court’s finding that
   “trial counsel presented essentially the same evidence” as the expert
   testimony Cole now proffers. Cole disagrees with these findings and
   maintains that reasonable jurists can debate whether his counsel was




                                          6
Case: 21-70011       Document: 00516449128          Page: 7    Date Filed: 08/26/2022




                                     No. 21-70011


   ineffective. The state responds that the district court’s findings are not
   debatable.
          Cole has not made a substantial showing on at least the first Strickland
   prong—that trial counsel performed deficiently. During the penalty phase of
   the trial, Cole’s counsel presented testimony from his biological mother and
   sister. Cole’s biological mother testified that she raised Cole as a poor, single
   mother in Ecuador and that, when Cole was eight years old, she allowed an
   American couple to adopt him. She also explained that when Cole visited
   Ecuador a year after his adoption, she hid Cole from his adoptive mother to
   prevent his return to the United States. In response, Cole’s adoptive mother
   called the police, who located Cole and forcibly removed him from his
   biological mother. Cole then returned to the United States and did not see
   his biological mother again for nearly a decade. Cole’s biological sister
   testified that she was five years old when the police took Cole and that she
   had “few memories” of the incident.
          Trial counsel also presented testimony from Sharon Boyd, who was
   briefly Cole’s psychotherapist, and from Dr. Terry Rustin, a psychiatrist who
   specializes in addiction. Boyd’s “job is to help people deal with their lives
   better [and] to process their history and their traumas.” She testified that, in
   her two sessions with Cole immediately before the murders, they discussed
   Cole’s “being adopted” and how alcoholism had affected his life. She added
   that Cole “brought up issues from his childhood and growing-up years” and
   that they processed “the feelings attached to [those years].” Dr. Rustin
   testified that he relied on Boyd’s records and reports, among other items, to
   diagnose Cole with an “adjustment disorder,” caused by his marital issues,
   that combined with his alcoholism to reduce his culpability. Moreover, Dr.
   Rustin opined that the amount of alcohol that Cole regularly imbibed made
   him more impulsive, aggressive, and self-centered, and caused him to make
   poor decisions.



                                          7
Case: 21-70011      Document: 00516449128           Page: 8   Date Filed: 08/26/2022




                                     No. 21-70011


          Cole now proffers evidence that allegedly should have been presented
   at trial. First, he submits affidavits from his biological family that further
   detail the circumstances of his forced removal from Ecuador when he
   returned after his adoption. These affidavits describe Cole and his family
   crying while the police “pulled him from [his mother’s] arms by force”
   because he wanted to remain in Ecuador. Second, Cole provides the expert
   opinion of Dr. David Wachtel, a forensic psychologist who opined that Cole’s
   childhood trauma stunted his emotional and psychological development and
   contributed to his alcoholism. Dr. Wachtel stated that Cole’s traumatic
   adoption contributed to his alcoholism and his “compromised emotional
   functioning [and] difficulties with interpersonal relationships.” It also
   inhibited his ability to “regulate his behavior.”
          This “trauma” evidence substantially overlaps with the evidence
   presented at trial, and jurists of reason would not debate that trial counsel
   was not ineffective for presenting it through lay witnesses and other experts,
   rather than in the form Cole currently prefers. After all, “counsel has wide
   latitude in deciding how best to represent a client.” Clark v. Thaler, 673 F.3d
   410, 427 (5th Cir. 2012) (quotation omitted). The fact that trial counsel did
   not call witnesses who explicitly described Cole’s childhood experiences as
   “traumatic” does not alter our conclusion that the district court’s
   assessment is not debatable by jurists of reason. The affidavits that Cole
   proffers are not materially different from the testimony of Cole’s biological
   mother that the police involuntarily took him from her. What is more, trial
   counsel plainly connected Cole’s experience “[a]s a little boy” being
   “separated from his birth mother” to his conduct after his wife left him. Trial
   counsel also described the “tearful separation between an 8-year-old boy and
   his mama” and argued that Cole carried with him as an adult “the pain of
   being taken away from his real mother.” Finally, although trial counsel did
   not retain an expert to opine directly on Cole’s trauma, the testimony of Boyd




                                          8
Case: 21-70011       Document: 00516449128           Page: 9     Date Filed: 08/26/2022




                                      No. 21-70011


   and Dr. Rustin made the same point—that Cole’s life experiences combined
   with his alcoholism to reduce his culpability.
          Because reasonable jurists could not debate that the district court
   correctly deferred to the state court’s adjudication of this claim, we deny
   Cole’s request for a COA on this issue. See Halprin, 911 F.3d at 255.
                          B. Childhood Exposure to Neurotoxins
          Next, Cole moves for a COA on his claim that trial counsel provided
   ineffective assistance by failing to investigate and present evidence of his
   exposure to neurotoxins as a child and resulting brain damage. Cole argues
   that, due to this alleged ineffectiveness, “[t]he jury never learned that [he]
   suffers from organic brain damage that affects his decision making, impulse
   control, and ability to problem solve.” Specifically, Cole says trial counsel
   should have known that “neuropsychological testing” was necessary to
   assess Cole’s brain damage for four reasons: (1) Cole lived near Ecuadorian
   oil fields for several years; (2) a psychologist advised counsel to have a
   neuropsychologist examine Cole; (3) Cole began abusing alcohol as a child
   and continued doing so as an adult; and (4) Cole suffered significant head
   injuries as a child.
          Cole concedes that he procedurally defaulted this claim by failing to
   raise it in the state habeas court. But he contends that his state habeas
   counsel’s failure to raise this issue was itself ineffective assistance that
   establishes cause and prejudice to overcome the default. Where state law
   requires that ineffective assistance claims “be raised in an initial-review
   collateral proceeding, a procedural default will not bar a federal habeas court
   from hearing a substantial claim of ineffective assistance at trial if, in the
   initial-review collateral proceeding, . . . counsel . . . was ineffective.”
   Martinez v. Ryan, 566 U.S. 1, 17 (2012). This rule applies in Texas. Trevino v.
   Thaler, 569 U.S. 413, 429 (2013). Thus, to prevail on a COA request that




                                           9
Case: 21-70011        Document: 00516449128              Page: 10       Date Filed: 08/26/2022




                                          No. 21-70011


   relies upon a procedural default, Cole “must show (1) that his claim of
   ineffective assistance of counsel at trial is substantial—i.e., has some merit—
   and (2) that habeas counsel was ineffective in failing to present those claims
   in his first state habeas proceeding.” Garza v. Stephens, 738 F.3d 669, 676
   (5th Cir. 2013). “Once cause has been established, [Cole] must then show
   ‘actual prejudice.’” Canales v. Stephens, 765 F.3d 551, 562 (5th Cir.
   2014) (quoting United States v. Frady, 456 U.S. 152, 167 (1982)).
           The district court held that Cole could not overcome this default
   because he showed neither cause under Martinez nor actual prejudice. In its
   analysis, the district court considered affidavits from state habeas counsel
   and a neuropsychologist, Dr. Daniel Martell, that are not in the initial state
   habeas court record. After the district court issued its decision, however, the
   Supreme Court decided Shinn v. Ramirez, 142 S. Ct. 1718 (2022), which
   limited     Martinez’s      scope.    In    Ramirez,      the    Court     held     “that,
   under § 2254(e)(2), a federal habeas court may not conduct an evidentiary
   hearing or otherwise consider evidence beyond the state-court record based
   on ineffective assistance of state postconviction counsel.” Id. at 1734.
   Instead, “a federal court may order an evidentiary hearing or otherwise
   expand the state-court record only if the prisoner can satisfy § 2254(e)(2)’s
   stringent requirements.”1 Id. at 1735.




           1
             Under § 2254(e)(2), where a prisoner “has failed to develop the factual basis of a
   claim in State court proceedings,” a federal habeas court may hold “an evidentiary hearing
   on the claim” only if the claim relies on “(1) a ‘new’ and ‘previously unavailable’ ‘rule of
   constitutional law’ made retroactively applicable by [the Supreme] Court, or (2) ‘a factual
   predicate that could not have been previously discovered through the exercise of due
   diligence.’” Ramirez, 142 S. Ct. at 1734 (quoting §§ 2254(e)(2)(A)(i), (ii)). The prisoner
   must then “show that further factfinding would demonstrate, ‘by clear and convincing
   evidence,’ that ‘no reasonable factfinder’ would have convicted him of the crime
   charged.” Id. (quoting § 2254(e)(2)(B)).




                                               10
Case: 21-70011     Document: 00516449128            Page: 11   Date Filed: 08/26/2022




                                     No. 21-70011


          Cole does not argue that he can satisfy § 2254(e)(2). Rather, he
   contends that this claim does not require consideration of evidence beyond
   the state-court record. More precisely, he asserts that he “placed in the state-
   court record” the facts establishing the ineffectiveness of his state habeas
   counsel “through [his] subsequent application for habeas relief.” In
   response, the state reiterates that the Texas Court of Criminal Appeals
   dismissed Cole’s “subsequent application as an abuse of the writ without
   considering [its] merits.” Ex parte Cole, 2020 WL 1542118, at *1. For that
   reason, the state argues that Ramirez bars this court from considering Cole’s
   post-conviction evidence, which was not properly before the state court.
   See Ramirez, 142 S. Ct. at 1738–39 (rejecting efforts to “eva[de]” §
   2254(e)(2) and stating that if a prisoner cannot satisfy that provision, a
   federal court cannot “consider new evidence . . . to assess cause and
   prejudice under Martinez”) (citing Holland v. Jackson, 542 U.S. 649, 653
   (2004)).
          We need not resolve this dispute because, even if Ramirez does not bar
   consideration of Cole’s new evidence, the district court’s conclusion that he
   has not demonstrated cause for the procedural default under Martinez is not
   debatable. Cole emphasizes that although an expert advised trial counsel that
   neuropsychological testing could determine whether Cole’s exposure to
   toxins in Ecuador caused him brain damage, trial counsel failed to arrange
   such testing. In addition, although Cole acknowledges that state habeas
   counsel retained a neuropsychologist—Dr. James Underhill—to evaluate
   him, Cole asserts that Dr. Underhill was not thorough. Cole also proffers the
   opinion of Dr. Martell, his new neuropsychologist, that Cole has
   “neuropsychological      impairments”       resulting   from   his   childhood
   environment.
          Reasonable jurists could not debate the correctness of the district
   court’s determination that state habeas counsel was not ineffective for failing



                                          11
Case: 21-70011     Document: 00516449128           Page: 12   Date Filed: 08/26/2022




                                    No. 21-70011


   to present similar evidence. As noted, Dr. Underhill evaluated Cole. Because
   Dr. Underhill did not recommend further testing, state habeas counsel did
   not further pursue this avenue of mitigation evidence. Contrary to Cole’s
   arguments, that does not create a dispute among jurists of reason as to
   deficient performance. “It is generally not an unreasonable professional error
   for counsel to trust the opinions of mental health experts when deciding on
   what defensive theories to pursue.” Green v. Lumpkin, 860 F. App’x 930, 938
   (5th Cir. 2021) (per curiam), cert. denied, 142 S. Ct. 1234 (2022). To be sure,
   state habeas counsel later submitted affidavits impugning Dr. Underhill’s
   work. But the record does not show that state habeas counsel harbored those
   concerns when they hired Dr. Underhill. And although Dr. Martell averred
   that Dr. Underhill’s evaluation was incomplete, “[t]he very fact that an
   expert opinion is needed to determine whether [Dr. Underhill’s] mental
   health evaluations were adequate indicates that any deficiency was not so
   obvious to a lay person that trial counsel’s reliance was unreasonable.” Id. at
   939. Thus, Cole has not established that jurists of reason would debate cause
   for the procedural default, and we decline to grant a COA on this issue.
             C. Trial Court’s Statements Regarding Automatic Review.
          Finally, Cole seeks a COA on whether trial counsel was ineffective for
   not objecting to certain statements that the trial court made to venire
   members. During jury selection, the trial court explained to prospective
   jurors, many of whom ultimately served on the jury, that Cole’s case would
   receive automatic appellate review if they sentenced him to death. In one
   instance, the trial court stated that “[e]very death sentence is an automatic
   appeal . . . . We want to make sure everything was done according to the law.
   So, in every death case, there is an automatic appeal . . . . Whether the
   defendant wants it or not, automatic appeal.” In another instance, the trial
   court stated that “[i]f there is a death sentence, there is automatic review
   whether the defendant wants it or not. It’s automatically reviewed if there is



                                         12
Case: 21-70011        Document: 00516449128              Page: 13       Date Filed: 08/26/2022




                                          No. 21-70011


   a death sentence in a capital case.” The trial court made these statements in
   response to questions from prospective jurors regarding the potential for
   appellate review.
           Allegedly, these statements violated Caldwell v. Mississippi, which
   held that the Eighth Amendment makes it impermissible “to rest a death
   sentence on a determination made by a sentencer who has been led to believe
   that the responsibility for determining the appropriateness of the defendant’s
   death rests elsewhere.” 472 U.S. 320, 328–29 (1985). “To establish a
   Caldwell violation, a defendant necessarily must show that the remarks to the
   jury improperly described the role assigned to the jury by local law.” Dugger
   v. Adams, 489 U.S. 401, 407 (1989). Cole says that by failing to make a
   Caldwell objection, trial counsel was ineffective.
           Cole concedes that this claim is also procedurally defaulted because
   he did not raise it in the state habeas court. He argues, however, that cause
   for the default exists under Martinez because state habeas counsel was
   ineffective for not pursuing this claim.2 The district court concluded that
   Cole failed to establish that state habeas counsel performed deficiently by not
   alleging a Caldwell violation and that Martinez was therefore inapplicable.
   That was because Texas courts have not extended Caldwell to remarks made
   during voir dire, the trial court correctly stated Texas law, and Cole did not
   allege that the trial court made any other purportedly misleading statements.
           Jurists of reason could not debate the district court’s conclusion that
   Cole lacks cause for the procedural default of this claim. First, as the district


           2
               Cole originally supported his Caldwell claim with affidavits that are not in the
   initial state habeas court record. But considering Ramirez, he now asserts that this “issue
   is primarily based on the trial record.” The district court did not address these affidavits
   during its discussion of this issue. In light of Cole’s assurances that “there is no need for
   extra-record evidence to decide the Caldwell issue,” we similarly limit our review to the
   initial state habeas court record.




                                                13
Case: 21-70011     Document: 00516449128           Page: 14   Date Filed: 08/26/2022




                                    No. 21-70011


   court recognized, the Texas Court of Criminal Appeals has declined to apply
   Caldwell “to voir dire remarks.” Sattiewhite v. State, 786 S.W.2d 271, 282
   (Tex. Crim. App. 1989) (en banc). This court has also observed that remarks
   allegedly violative of Caldwell that “were made during voir dire” have a
   “greatly reduc[ed]” chance of having “any effect at all on sentencing.”
   Miniel v. Cockrell, 339 F.3d 331, 343 (5th Cir. 2003) (quotation omitted).
   Second, the Constitution does not “prohibit[] the giving of accurate
   instructions regarding postsentencing procedures.” Caldwell, 472 U.S. at
   342 (O’Connor, J., concurring). And the trial court accurately described
   Texas’s postsentencing procedures, which provide that “[t]he judgment of
   conviction and sentence of death shall be subject to automatic review by the
   Court of Criminal Appeals.” Tex. Code Crim. Proc. art. 37.071 § 2(h).
   Third, Cole does not challenge as violating Caldwell any remarks that the trial
   court made during either the guilt or penalty phases of the trial. Instead,
   “[t]hroughout voir dire and during closing arguments the court and counsel
   repeatedly informed the jury that whether [Cole] received a death sentence
   would be based on the jury’s answers to the special issues submitted to them
   at the end of the punishment phase of the trial.” Cotton v. Cockrell, 343 F.3d
   746, 755 (5th Cir. 2003). Thus, jurists of reason would not debate that
   “[Cole’s state habeas] counsel was not constitutionally ineffective” for
   pursing other claims, id., and Cole lacks cause for the procedural default. We
   therefore deny a COA as to this claim.
                               IV. Conclusion
          For the foregoing reasons, Cole’s application for a COA is DENIED.




                                         14